Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; the prior art of record does not disclose a power transmission having a transmission path for transmitting a driving force of a motor to a driven shaft wherein the driving shaft is configured to move in a direction perpendicular to an axial center direction of the driving shaft in accordance with movement of a second intermediate rotor around a first intermediate rotor, the transmission path includes at least one pair of first intermediate rotors arranged on one side and the other side across the output shaft of the motor; and a pair of second intermediate rotors arranged on the one side and the other side across the output shaft of the motor.
Regarding claim 17; the prior art of record does not disclose a power transmission having a transmission path for transmitting a driving force of a motor to a driven shaft wherein the transmission path includes a first intermediate rotor which has an axial center position fixed to an output shaft of the motor and is rotated by the driving force of the motor; a second intermediate rotor rotated by the first intermediate rotor and moving along an outer circumference of the first intermediate rotor; and a driving shaft rotated by the second intermediate rotor and transmitting the driving force to the one driven shaft or the another driven shaft, wherein the driving shaft is configured to move in a direction perpendicular to an axial center direction of the driving shaft in accordance with movement of the second intermediate rotor around the first intermediate rotor, and wherein the power transmission device further includes: a link which maintains a constant axial-center distance between the first intermediate rotor and the second intermediate rotor rotated by the first intermediate rotor; and a first drive portion which is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725